Case 2:15-cr-20382-VAR-MKM ECF No. 157 filed 09/10/19        PageID.2136    Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                           Plaintiff,         Case No: 2:15-cr-20382
 -v-                                          Honorable Victoria Roberts
 D-1 PAUL NICOLETTI,                          Magistrate Judge Elizabeth Stafford

                           Defendant.

 Craig Weier                                Paul J. Stablein
 United States Attorneys Office             Paul Stablein, PLLC
 Assistant United States Attorney           Attorney for Defendant
 211 West Fort Street, Suite 2001           380 North Old Woodward Ave, Ste
 Detroit, Michigan 48226                    320
 (313) 226-9678                             Birmingham, Michigan 48009
 Craig.Weier@usdoj.gov                      (248) 540-1600
                                            PaulStablein@StableinLaw.com


                       STIPULATION TO
       EXTEND TIME IN WHICH TO SUBMIT OBJECTIONS TO
     PRESENTENCE INVESTIGATION REPORT, FILE SENTENCING
       MEMORANDA AND CONTINUE DATE FOR SENTENCING
                 _____________________________

       IT IS HEREBY STIPULATED AND AGREED by and between the parties
 that the sentencing in this matter, if needed following the Court’s decision on the
 Defendant’s motion for judgment of acquittal, be continued to December 12, 2019
 at 3:00PM and that the parties’ objections to the presentence investigation report be
 submitted no later than November 8, 2019 and that sentencing memoranda be filed
 no later than November 22, 2019.
 /s/Craig Weier w/permission PJS            /s/Paul J. Stablein
 Craig Weier                                Paul Stablein
 United States Attorneys Office             Paul Stablein, PLLC
 Assistant United States Attorney           Attorney for Defendant
Case 2:15-cr-20382-VAR-MKM ECF No. 157 filed 09/10/19        PageID.2137    Page 2 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                            Plaintiff,        Case No: 2:15-cr-20382
 -v-                                          Honorable Victoria Roberts
                                              Magistrate Judge Elizabeth Stafford
 D-1 PAUL NICOLETTI,

                            Defendant.

 Craig Weier                                Paul J. Stablein
 United States Attorneys Office             Paul Stablein, PLLC
 Assistant United States Attorney           Attorney for Defendant
 211 West Fort Street, Suite 2001           380 North Old Woodward Ave, Ste
 Detroit, Michigan 48226                    320
 (313) 226-9678                             Birmingham, Michigan 48009
 Craig.Weier@usdoj.gov                      (248) 540-1600
                                            PaulStablein@StableinLaw.com


                                         ORDER

       Upon the filing and reading of the above Stipulation, and the Court being fully

 advised in the premises;

       IT IS HEREBY ORDERED that the sentencing in this matter be continued to

 December 12, 2019 at 3:00PM and that the parties’ objections to the presentence

 investigation report be submitted no later than November 8, 2019 and that sentencing

 memoranda be filed no later than November 22, 2019.

       IT IS SO ORDERED.
Case 2:15-cr-20382-VAR-MKM ECF No. 157 filed 09/10/19   PageID.2138   Page 3 of 3




                                    s/ Victoria A. Roberts
                                    The Honorable Victoria Roberts
                                    United States District Court Judge
 Entered: 9/10/19
